DETAILED ACTION

Claim Rejections - 35 USC § 102
	The rejections of claims under 35 U.S.C. 102(a)(1) as being anticipated by each of Wildfire and Ikhwan are withdrawn in view of Applicant's amendment, filed July 8, 2022. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Sun (US PG Pub. No. 2015/0321964), as evidenced by Nikajima (Nikajima et al.; J. Amer. Ceram. Soc. 2022, vol. 105, p. 147-158), and in view of Ibe  (US PG Pub. No. 2017/0283933). 
Regarding claims 1-3, 5, 6, and 24, Sun teaches a spraying material that may comprise a mixture of yttrium aluminum monoclinic (Y4Al2O9, "YAM") and yttria (Y2O3), which may have a composition including 40 to 100 mol % Y2O3, 0 to 60 mol % ZrO2, and 0 to 10 mol % Al2O3 (par. 54, 55, claim 2). 
The teachings of Sun may be considered to differ from the current invention in that the ratio of yttria to YAM, and, therefore, the recited corresponding X-ray diffraction pattern, is not disclosed.  However, it would have been obvious to one of ordinary skill in the art to configure Sun's coating material to include both YAM and yttria and to have a composition meeting the taught metal oxide ranges because Sun explicitly teaches each as appropriate for her product.  It also would have been obvious to one of ordinary skill in the art to configure the materials to be crystalline because Sun teaches that her coating materials may be crystalline and teaches that crystalline coatings provide greater plasma resistance (par. 49).  As such, a product including crystalline YAM and yttria, wherein only a small quantity of Al2O3 is present in the composition, e.g. close to 0 mol. %, would have been obvious in view of Sun.  As YAM necessarily includes Al2O3 in its composition and the coating material composition, as a whole, contains vastly more Y2O3 than Al2O3, a mixture meeting the taught compositional ranges and resulting XRD spectrum, particularly where the ratio of yttria (and the maximum-intensity yttria peak) to YAM (and the maximum-intensity YAM peak) is greater than or equal to 2, is anticipated or at least rendered obvious due to overlapping compositional ranges (see MPEP 2144.05) by Sun's teachings.  Furthermore, as evidenced by Nikajima, who teaches that the Y2O3-Al2O3 phase diagram indicates that YAM will form along with Y2O3 even at low Al3+ concentrations, a coating composition according to Sun that only includes a very small quantity (e.g. close to 0 %) Al2O3 includes some YAM and, therefore, the ratio of I(R) to I(RAL) in an XRD pattern demonstrated the material is expected to meet the claim limitations.  
The teachings of Sun differ from the current invention in that the density, specific surface area, and average particle size of the taught coating material particles are not disclosed.  However, Sun does teach that the coating material is intended to be used in a slurry plasma spray method (Abstract; par. 6, 7).  Ibe further teaches a material, which may include yttria particles, for slurry plasma spraying (par. 13, 22).  Ibe teaches that the particles should have a specific surface area in the range of 0.1 to 10 m2/g in order to achieve an appropriate viscosity and good supply efficiency and to avoid solid-liquid separation, and should have an average particle size in the range of 0.5 to 10 µm, also to achieve an appropriate viscosity, fluidity, and supply efficiency (par. 44, 46). Ibe also teaches that when thermal spray particles have a small specific gravity, which is the density of a material divided by the density of water, the specific surface area and viscosity are likely to increase, and that when thermal spray particles have too large of a specific gravity, the particles are likely to precipitate in the slurry and reduce coating efficiency (par. 138, 139).  Ibe further teaches that a high coating efficiency in thermal spraying can lead to coatings that are dense, tightly adhered to their substrate, and strong (par. 20). Ibe exemplifies yttria-based coating materials with particles having a specific surface area in the range of 2.51 to 3.86 m2/g, average particle sizes in the range of 1.6 to 6 µm, and a specific gravity of 1.3 (i.e. which corresponds to a density of 1.3 g/cm3), which he teaches all demonstrated high supply efficiencies (Table 1, Ex. 2-6).  As Ibe also teaches that yttria has a theoretical density of 5.01 g/cm3 (par. 13), it is clear that Ibe's teaching a specific gravity of 1.3, which corresponds to a density of 1.3 g/cm3, is calculated from the bulk density (i.e. the void-containing material) of the yttria spraying material rather than the "true" density of yttria absent any voids.  Accordingly, it would have been obvious to one of ordinary skill in the art to configure the coating powder used in Sun's coating so that it has specific surface area in the range of 0.1 to 10 m2/g, an average particle size in the range of 0.5 to 10 µm, and a specific gravity (according to Ibe's usage of the term) of 1.3 (i.e. a density of 1.3 g/cm3) because Ibe explicitly teaches that such ranges/values are appropriate and useful for forming slurry-based plasma spray coatings and in order to achieve an appropriate coating precursor material viscosity and fluidity, prevent solid-liquid separation in the precursor slurry, prevent unwanted precipitation of larger particles/agglomerates, and achieve an excellent coating efficiency, so that a coating that is dense, tightly-adhered, and strong may be formed. The instantly claimed bulk density, specific surface area, and average particle size ranges are anticipated by or obvious in view of Ibe. See MPEP 2144.05.  
When Ibe's exemplified specific surface areas (S) are divided by the exemplified density (ρ), S/ρ equals about 1.93 to 2.97 m2/g/g/cm3.  When Ibe's taught range of specific surface areas are divided by the exemplified density, S/ρ equals about 0.08 to 7.69 m2/g/g/cm3.  The instantly claimed mathematical relationship is obvious in view of Ibe.  See MPEP 2144.05. 

Regarding claim 4, Sun's coating may have a composition including 40 to 100 mol % Y2O3 and 0 to 10 mol % Al2O3 (par. 54, 55, claim 2), which equates to a relative weight percentage range of 0 to about 10 wt % Al2O3 and about 90 to 100 wt % Y2O3. The instantly claimed relative weight percentages are obvious in view of Sun. See MPEP 2144.05.  If compared differently, it is noted that Sun's taught composition also overlaps renders obvious the instantly composition if the instantly claimed weight percentages are converted into mole percentages (note: claimed range of weight percentages correspond to a molar composition comprising about 44 to 98 mol % Y2O3 and about 2 to 42.5 mol % Al2O3.).  See MPEP 2144.05. 
Regarding claim 6, Sun teaches that the coating material should have a particle size of up to 15 µm (claim 7).  Although Sun does not explicitly teach that the average particle size is in the range of "up to 15 µm", it would have been obvious to one of ordinary skill in the art to configure the particles to all be in the range of "up to 15 µm", thereby configuring the average particle size to also be in the range of "up to 15 µm", because Sun explicitly teaches such a particle size range is appropriate.  The instantly claimed size range is obvious in view of Sun.  See MPEP 2144.05.  Furthermore, as no criticality has been established, the recited size range is a prima facie obvious selection of dimension that does not distinguish the claimed invention over the prior art.  See MPEP 2144.04.

Claims 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Sun (US PG Pub. No. 2015/0321964), as evidenced by Nikajima (Nikajima et al.; J. Amer. Ceram. Soc. 2022, vol. 105, p. 147-158), and in view of Tsukatani (US PG Pub. No. 2002/0018902) and, optionally, Triple/S Dynamics (Triple/S Dynamics "Glossary of Terms", 2013, p. 1-2).  
Regarding claims 23 and 24, as discussed above, Sun, as evidenced by Nikajima, teaches a product meeting the limitations of claim 1 with the exception of teaching a bulk density of the material.  As such, Sun also does not each an "aerated bulk density" of the spraying material.  However, Tsukatani teaches that spraying materials should have a bulk density of less than 1.6 g/cm3, that the parameter affects the fusing behavior of the formed coating, and that incomplete thermal spray fusion may occur if the bulk density is too small, which results in eventual coating degradation (par. 35).  Accordingly, it would have been obvious to one of ordinary skill in the art to select an appropriate bulk density for the prior art spraying material, including selecting a bulk density of less than 1.6 g/cm3 in order to achieve the desired/required fusing parameters and to prevent incomplete fusion and coating degradation from occurring.  The instantly claimed bulk density range is obvious in view of Tsukatani. See MPEP 2144.05.  
Although Tsukatani does not explicitly disclose that the taught bulk density range is in terms of "aerated bulk density", which might be considered a difference from the current invention, it would have been obvious to select an appropriate bulk density according to any measure, including by measuring an aerated spraying material, in order to achieve the required/desired fusion properties. Additionally, it would have been obvious to one of ordinary skill in the art to configure the material to have a bulk density in Tsukatani's taught range that was determined by any method and/or after any type of storage/handling conditions because Tsukatani teaches that such a range of "bulk density" achieves the desired properties, as discussed above, and because one of ordinary skill in the art would understand that "bulk density" can refer to a material before (i.e. the material is loose or "aerated") or after packing has occurred. Furthermore, Triple/S Dymanics teaches that aerated bulk density is the easiest to measure out of the different types of bulk densities (p. 1).  Therefore, it would have been obvious to one of ordinary skill in the art to the utilize aerated bulk density of a material to apply Tsukatani's "bulk density" teachings to the prior art product because aerated bulk density is easier to determine than other types of bulk density. 

Response to Arguments
Applicant's arguments filed July 8, 2022 have been fully considered but they are not persuasive or are moot in view of the current rejections.  
Applicant has argued that Sun and Ibe fail to meet the claim requirement of a bulk density of less than 2 g/cm3 because Ibe teaches specific gravities instead of bulk density, which Applicant asserts are different measures. In particular, Applicant points out that specific gravity is calculated by dividing a material's density by the density of water, i.e. 1 g/cm3, and that "bulk density" refers to a material plus its void content divided by the volume the material and its voids occupy.  Applicant also asserts that the density used to calculate specific gravity is the "true density" of the material absent any voids.  However, as discussed in the rejections, Ibe's teaching of specific gravity corresponds to the density of material.  A material's density is determined by multiplying its specific gravity by the density of water.  Although Ibe does not explicitly refer to the density used in the calculation as the density of the material plus voids, given that Ibe teaches a yttria spray material having a "specific gravity" of 1.3, but also teaches that yttria has a density of 5.1 g/cm3, one of ordinary skill in the art would understand that Ibe's usage of the term does indeed refer to the spraying material's bulk density rather than its "true density".  The large difference that Ibe teaches between the density and specific gravity of yttria clearly indicates that voids are present, which necessarily reduce the weight per unit volume of the material and result in a decreased specific gravity as compared to a void-free material. The fact that Ibe's specific gravity ranges fall within the bulk density ranges taught by Tsukatani (discussed above) provide further evidence that Ibe's calculation is based on bulk density.  Further, even if Applicant's definition of specific gravity is applied to Ibe's disclosure (which is not conceded to be correct), then a material having a specific gravity of 1.3 would necessarily still meet the claim requirement of having a "bulk density" of less than 2g/cm3 because the bulk density includes the solid material and any voids (i.e. which reduce the weight per volume) that may be present.  
Applicant has further argued that the claimed invention differs from Ibe's teachings because Ibe's material allegedly must have a specific gravity of greater than 1 and the claimed material can have a bulk density of less than 1 g/cm3.  However, the claims do not require the bulk density to be less than 1 g/cm3. 
Applicant's arguments regarding Wildfire and Ikhwan are moot in view of the current rejections.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIA L RUMMEL whose telephone number is (571)272-6288. The examiner can normally be reached Monday-Thursday, 8:30 am -5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARK RUTHKOSKY/Supervisory Patent Examiner
Art Unit 1785                                                                                                                                                                                                        
JULIA L. RUMMEL
Examiner
Art Unit 1784